O’Brien, J.
(dissenting):
The complaint was of conduct unbecoming an officer, the specifications being: “First. Said patrolman, John Fitzgibbons, was standing in front of No. 77 South street, and when asked what he had in his blouse pocket he refused to explain, and when ordered to report to the first precinct station house he refused to do so. Second. When Roundsman John Budds took hold of him, * * * to bring him to the * * * station house, the said patrolman drew his revolver in a threatening manner and refused to'go * * * during his tour of patrol duty.”
The testimony of the roundsman was: “ When I got through asking the officer about the conversation case (conversation with another officer for twelve minutes), I noticed in his breast pocket of his blouse the shape of a bottle; I asked him whát he had there; he said, ‘Nothing.;’ I felt it; it was a bottle; * * * I said, ‘This is a bottle of whiskey;’ he said, ‘No;’ I said, ‘Show it to me;’ he would not; I said, ‘Report to the station house and explain it there; ’ he refused to; I called Officer Campbell to assist me; while Campbell was coming to me, he (defendant) pulled his revolver out of the cover; I-said, ‘You mean that for me?’ ‘Yes;’ Officer Campbell stepped between us, and he said to me, ‘ I will take him. to the station house;’ I said, ‘All right.’ They walked to the middle of South street; he pulled the bottle out and threw it overboard ; I went to the station house and laid the case before Sergeant Ryan, who was at the desk; he reported it to Sergeant King, and he ordered me to make a complaint; "x" "x" * I saw him fling it overboard; it broke on the way to the river, * * * by hitting a. hogshead; I smelt it; it smelt of whiskey ; I picked up a portion of the bottle; that is why I considered it was a bottle of whiskey; * * * that is what I smelled of; * * * very fresh; the place was wet where it had broke; the hogshead was wet; it smelt strong; lie pulled it on me in a threatening manner. Did he take *408it out of the case? A. Yes. Officer Campbell stepped between us; he told me he was going to use it. How did he hold it ? In his hand. * * * He pulled the pistol out. of his pocket in this manner; he pulled off the cover; Officer Campbell got between us. Did he hold it with the muzzle pointed toward you ? A. Yes'. We were standing face to face.” •
Unless this statement is shown to be untrue there' was ample'justification for removing the relator, the offenses thus detailed being serious.
If, on the other hand, the roundsman has cast doubt on his own credibility by other and inconsistent versions, or his story is shown to be highly improbable, then, if contradicted by two witnesses besides the relator, it would be violating all rules as to the weight of evidence to accept the roundsman’s version and reject all the rest.
If upon charges the relator is entitled to a trial, and if such trial confers any substantial right upon an accused, he should receive the advantage flowing from a successful defense against false or malicious charges. .
• That the roundsman seized on. and elaborated the occurrence of that night of the officer’s engaging in conversation with another officer for twelve minutes, a trivial matter when compared with the offenses attempted to be supported on the trial, becomes manifest when we take his version of the same occurrence as given in the station house and contrast it with that given by the three other witnesses.
Thus Sergeant Ryan, who, it is admitted, is disinterested, -tells what occurred at the station house when the relator was brought there by Officer Campbell, who corroborates the sergeant. This testimony is in direct conflict with that given- by the roundsman, and shows, not only the inherent improbability of the roundsman’s story given on the trial, but it is entirely different from the statement made when the relator was brought to the station house. According to the sergeant the roundsman brought the relator and Campbell to the station house, and said he had timed them twelve minutes in conversation; that he accused them of it, and they denied it; that he (the roundsman) saw them drinking out of a bottle, and went to them and asked the relator what he had in his pocket; that the relator put the bottle' back and said he had no *409"bottle in Ms pocket, and he (the roundsman) said, “ Tes, you have,” and went to take hold of Officer Fitzgibbons. The sergeant further testified: “ I asked Officer Eitzgibbons, and he denied it. He said, My hip pocket, a hole was in it, if I put my pistol in it would fall through to my leg; no place but the breast pocket in the blouse to carry it. I. asked Officer Campbell, and he made the same statement as Eitzgibbons.” The statement that the roundsman told the sergeant that he saw the officers drinking from the bottle was not made while they were present, but after they had gone away. And it appears that neither at the station house, nor at any other time, did the roundsman ever speak of the bottle having been thrown toward the river while they were on the way to the station house, nor about his picking up part of the bottle.
Thus it "will be seen that the charge at the station house was that the relator was engaged in conversation for twelve minutes, and that he pulled out his revolver.
As the matter of the conversation was not relied upon at the trial, we may dismiss it and consider the evidence bearing upon the question of the relator’s having taken his pistol out of the cover and in a threatening manner stated that he would use it on the roundsman. The roundsman states that when he accused the relator of having the bottle in his pocket, the relator denied it, and that he then proceeded to take hold of it; and, although the relator testified that in taking hold of him he tore the buttons off his blouse and threw him on the ground, the roundsman says that all he did was to take hold of him, when the relator drew the revolver from the case. This testimony is explained by both the relator and. Campbell; that the relator did not draw his revolver in a threatening manner, but that when the roundsman insisted that he had a bottle in his inside blouse pocket, he took out the revolver, which was in a case in that pocket, and which he carried in that position because there was a hole in his hip pocket where the pistol should have been carried. This is entirely inconsistent with what occurred in the station house, because when the roundsman again accused him, not of throwing the bottle away, but of having a bottle in his pocket, the relator again to disprove that charge called attention to the fact of having a hole in his hip pocket; he put his hand in the inside pocket of his *410blouse, where the roundsman charged' that he had a bottle,, and took therefrom the revolver in-its case. "
The roundsman,, seeing that something in addition to his statement at the station house was required, waited until the trial to elaborate upon the presence of the bottle by adding the fact that it was thrown away and -that he picked up a portion of it. And yet, knowing the importance of this testimony, he did not keep the piece of bottle nor have it, for presentation upon the trial.
Here is a case where the testimony of the relator is sustained by that of the other officer and the sergeant upon all substantial points now. in controversy, as to the drawing of the revolver in a threatening. manner, and as to having possession of , the bottle of whiskey. And yet, notwithstanding the inconsistency and improbability of the roundsman’s version on the trial, as contrasted with the statement made by him to the sergeant .at the station house, such statement is taken as true as against the three witnesses testifying directly • to’the contrary. We have frequently said that we would not interfere in the determination of the commissioners in any case where there was a conflict of evidence, or where there was sufficient evidence to sustain their conclusion.. But there cannot be the slightest question that if a jury had drawn from such evidence, rebutted as it was, an inference of guilt, it would have been promptly set aside because the clear preponderance was on the other side. If we accord to the decision of the commissioners greater weight and invest them with greater discretion' in the determination of facts than should be given to the verdict of a jury, and eliminate the question of the preponderance of evidence, it would still leave a case where the only evidence upon which the conviction rests comes from a witness who is not only shown to have told an uncorroborated and improbable and inconsistent story, but who, by elaboration, has attempted to torture into an offense against police discipline and into a felonious assault, an incident which, as shown by three, witnesses, was perfectly natural and harmless, viz.: That the relator, instead of carrying his revolver in the ease in Ms hip pocket, had, by reason of a'hole therein, placed .it in his inside blouse pocket, and the roundsman, upon suspicion that it was a bottle of whiskey, not. only insisted upon searching the relator upon the street, but, when this was refused and the relator, to prove that it was not a bottle, exhib*411ited his revolver, he makes that the basis of a charge that the relator opened ■ the case and- took out the revolver and in a threatening manner pointed it towards him — an act which, if true, would have been a most serious offense.
Unless, therefore, we are to say that upon a charge being made of conduct unbecoming an officer, the commissioners are not to be bound by any rules of evidence, and may base their decision upon a statement inherently improbable and uncorroborated, which is in direct conflict with that of three witnesses — one of whom at least, the sergeant, is entirely disinterested, this conviction should not stand. If a right to a trial which may result in a dismissal is to confer any substantial benefit upon the accused^ it must be entered upon and conducted and a determination reached with some regard to the principles applicable/"to evidence and rules of law. Otherwise, it must degenerate, as it seems to us to have done in this case, into a delusion and a snare. For, as observed, if, as here, charges ma¿e and supported upon a trial by unreliable and untrustworthy^ evidence, prompted manifestly by ill-will on the part of^ie accuser, are to be regarded as sufficient to justify a convj^Bou and a dismissal, even though they are shown to be untrw'py three other witnesses, then the right given to one accused Jfo disprove the charge is a mere mockery. The charges tliem^etves wer§ serious, and if proven should result in the relator’s di#m,SRa;i But upon our conclusion that the accuser was shown to&Q not only untruthful, but to have been overborne by the relator’s^witnesses, we think it would be going further than under the la-j^ we should go, to uphold the determination of the commissioners. / Bor not only would the dismissal under such circumstances be arMtrary, but the relator’s appeal, like his trial, would confer upon ■hktn no substantial right. If, upon such a record, a conviction can bjL supported, then an accused may well waive a trial and abandon i&n appeal, because under neither can he secure, according to rules /of law, either right or justice.
We have not overlooked the record of the relator, which, however, is not to be resorted to except for'the purpose of affecting the extent of the punishment to be visited -in the event of a conviction for the specific offense. Where the specific accusation, therefore, is unsupported, the relator’s record is not involved and has no *412weight or bearing upon the question of conviction. This not being .a case, therefore, of conflicting evidence, which it is the duty of the commissioners, to resolve, and with which we should not interfere, but of a conviction based on insufficient and untrustworthy evidence, it should not be permitted to stand.
We think, therefore, that the proceedings of the commissioners should be annulled- and the relator reinstated, with costs.
Van Brunt, P. J., concurred.
Writ dismissed, with costs.